Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
“Semiconductor Package Through Hole With Lever Arms And Insulating Layers With Different Coefficient Of Thermal Expansion”.

Claim Objections
Claim 6 is objected to because of the following informalities:  It appears that Applicant meant that Claim 6 depends from claim 5; “a through via” is first introduced in claim 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the CTE of the semiconductor substrate is less than a CTE of the dielectric layer”; it is not clear whether Applicant is referring to a new dielectric layer or the first dielectric layer, initially mentioned.
For the purpose of examination, the claim will treated as stating “the CTE of the semiconductor substrate is less than a CTE of the first dielectric layer”.
Proper correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosenko et al. (US 2012/0228778 A1).
Regarding independent claim 1: Kosenko teaches (e.g., Fig. 3 and Fig. 4A; elements of Fig. 3 are described in Figs 2A-2L, [0050]) a semiconductor package, comprising: 
a first die ([0050]: FIG. 3 patterned using known techniques as desired, and attached to another structure (e.g. to a die 110 or a PCB 120 as in FIG. 1) comprising a semiconductor substrate ([0050]: Fig. 3; In the example of FIG. 3, metal fills via segments 144.2 but not via segments 144.1; substrate 140, [0049]), 
wherein the semiconductor substrate has a first surface ([0048]: first surface side 140.2), 
a second surface ([0050]: second surface side 140.1) opposite to the first surface, and 
a through hole ([0029]-[0030]: through hole includes 144.1/144.2) between the first surface and the second surface and having an inner wall (Fig. 2D), 
the inner wall has a first lever arm ([0029]-[0030]: 144.1), and 
a length of the first lever arm is less than a thickness of the semiconductor substrate (in the left side via, Fig. 3, a length of the first lever arm 144.1 is less than a thickness of the semiconductor substrate 140).
Regarding claim 2: Kosenko teaches the claim limitation of the semiconductor package of claim 1, on which this claim depends,
wherein the inner wall further has a second lever arm ([0026] and [0032]: 144.2), and the second lever arm and the first lever arm are physically distinct (the second lever arm 144.2 and the first lever arm 144.1 are physically distinct). 
Regarding claim 3: Kosenko teaches the claim limitation of the semiconductor package of claim 2, on which this claim depends,
 wherein the first lever arm and/or the second lever arm is defined along an extending direction of the through hole (the first lever arm 144.1 and the second lever arm 144.2 are defined along the vertical axis, Fig. 3, and shown as direction H in Fig. 4A). 
Regarding claim 4: Kosenko teaches the claim limitation of the semiconductor package of claim 2, on which this claim depends,
wherein a length of the second lever arm is less than the length of the first lever arm (length of the second lever arm 144.2 is less than the length of the first lever arm 144.1, in the vertical direction Fig. 3 left side via, and shown as direction H in Fig. 4A). 
Regarding claim 5: Kosenko teaches the claim limitation of the semiconductor package of claim 1, on which this claim depends, wherein the first die further comprises 
a through via ([0050]-[0051] and [0057]-[0058]) disposed in the through hole (144), and the through via is electrically non-connected from the semiconductor substrate ([0030] and [0043]: insulator layer 222 is interposed between the substrate and the conductive via, thus the through via is electrically non-connected from the semiconductor substrate). 
Regarding claim 6: Kosenko teaches the claim limitation of the semiconductor package of claim 5, on which this claim depends,
 wherein the through via comprises a first dielectric layer ([0030], [0036] and [0043]: first dielectric layer 222) and a conductive layer ([0030], [0036], [0041] and [0043]: conductive layer 244) disposed in the through hole of the semiconductor substrate (140), and 
the first dielectric layer is disposed between the conductive layer and the inner wall of the semiconductor substrate ([0030], [0036], [0041] and [0043]: first dielectric layer 222 is interposed between the substrate and the conductive via 244, thus the through via is electrically non-connected from the semiconductor substrate). 
 Regarding claim 7: Kosenko teaches the claim limitation of the semiconductor package of claim 6, on which this claim depends,
wherein a depth of the first dielectric layer and/or a depth of the conductive layer (depth of the first dielectric layer 222) is greater than the length of the first lever arm (144.1).  
Regarding independent claim 13: Kosenko teaches (e.g., Fig. 3 and Fig. 4A; elements of Fig. 3 are described in Figs 2A-2L, [0050]) a semiconductor package, comprising: 
a first die ([0050]: FIG. 3 patterned using known techniques as desired, and attached to another structure (e.g. to a die 110 or a PCB 120 as in FIG. 1) comprising a semiconductor substrate ([0050]: Fig. 3; In the example of FIG. 3, metal fills via segments 144.2 but not via segments 144.1; substrate 140, [0049]), 
wherein the semiconductor substrate has a first surface ([0048]: first surface side 140.2), 
a second surface opposite to the first surface ([0050]: second surface side 140.1), and 
a through hole ([0029]-[0030]: through hole includes 144.1/144.2) between the first surface and the second surface, and 
the semiconductor substrate has at least one first stress raiser ([0029]-[0030]: 144.1) located between the first surface and the second surface of semiconductor substrate (140). 
Regarding claim 14: Kosenko teaches the claim limitation of the semiconductor package of claim 13, on which this claim depends,
wherein the through hole has an inner wall, and the first stress raiser is located at a concave edge of the inner wall (Fig. 3, [0029]-[0030]: through hole 144 includes 144.1/144.2 has an inner wall).
Regarding claim 15: Kosenko teaches the claim limitation of the semiconductor package of claim 13, on which this claim depends,
wherein the first die further comprises a circuit structure ([0030], [0036], [0041] and [0043]: conductive layer 244) disposed on the first surface of the semiconductor substrate (140) and covering the through hole (Fig. 3: 144), and 
the semiconductor substrate has a second stress raiser ([0026] and [0032]: 144.2) located at a junction of the inner wall and the circuit structure (244). 
Regarding claim 16: Kosenko teaches the claim limitation of the semiconductor package of claim 15, on which this claim depends,
wherein the inner wall has a first portion, a second portion and a third portion (Fig. 3: inner wall of via 144 includes the inner wall has a first portion, a second portion and a third portion), 
the first portion is connected to the first surface, the second portion is connected to the second surface, the third portion is connected between the first portion and the second portion (Fig. 3; second surface side 144.1/144.2 and junction meet claim requirements), 
the first portion, the second portion and the third portion are not coplanar(Fig. 3; second surface side 144.1/144.2 and junction meet claim requirements), 
the first stress raiser is located at a junction of the second portion and the third portion, and the second stress raiser is located at the junction of the first portion of the inner wall and the circuit structure (Fig. 3; [0025]-[0026]: second surface side 144.1/144.2 and junction meet claim requirements). 
Regarding claim 17: Kosenko teaches the claim limitation of the semiconductor package of claim 13, on which this claim depends,
wherein the through hole extends through a homogeneous material of the first die (Fig. 3, [0025]-[0027]).
Regarding claim 18: Kosenko teaches the claim limitation of the semiconductor package of claim 17, on which this claim depends,
 wherein the homogeneous material comprises an interface-less material (portion of substrate 140 facing away from conductive structure, Fig. 3)
Regarding claim 19: Kosenko teaches the claim limitation of the semiconductor package of claim 16, on which this claim depends,
wherein the first portion, the second portion and the third portion are collectively in a stair shape (Fig. 3; [0025]-[0026]: second surface side 144.1/144.2 and junction meet claim requirements of stair shape).
Regarding claim 20: Kosenko teaches the claim limitation of the semiconductor package of claim 13, on which this claim depends, wherein the first die further comprises a first dielectric layer ([0030] and [0043]: insulator layer 222) and a conductive layer ([0041] and [0050]: 268) disposed in the through hole of the semiconductor substrate (140), and 
the first dielectric layer (222) is disposed between the conductive layer (268) and an inner wall of the through hole (144).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Kosenko et al. (US 2012/0228778 A1) in view of Lee et al. (US 2018/0122749 A1).
Regarding claim 8: Kosenko teaches the claim limitation of the semiconductor package of claim 6, on which this claim depends,
Kosenko does not expressly teach that the first die further comprises an insulation layer disposed on the first surface of the semiconductor substrate and covering the through hole of the semiconductor substrate.
Lee teaches (e.g., Fig. 5C) a semiconductor package comprising a die ([0040]: die in the substrate 10) a semiconductor substrate ([0037], [0042]: 10), a through hole ([0037], [0040]: 12);
Lee further teaches that the first die ([0040]: die in the substrate 10) further comprises an insulation layer ([0040]: 18) disposed on the first surface of the semiconductor substrate and covering the through hole ([0037], [0040]: 12) of the semiconductor substrate ([0037], [0042]: 10).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Kosenko, the first die further comprising an insulation layer disposed on the first surface of the semiconductor substrate and covering the through hole of the semiconductor substrate, as taught by Lee, for the benefit of protecting the exposed metal interconnect via from humidity and external environmental aggressions, and thus improve device reliability.
Regarding claim 10: Kosenko and Lee teach the claim limitation of the semiconductor package of claim 8, on which this claim depends.
wherein the insulation layer (Lee: 12) defines a trench for positioning an optical component (Intended use; the limitation does not differentiate the structure of this instant application from the prior art). 
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)", MPEP 2114, II.
where the claimed invention and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Kosenko et al. (US 2012/0228778 A1) in view of Ngu et al. (US 10,197,730 B1).
Regarding claim 11: Kosenko teaches the claim limitation of the semiconductor package of claim 6, on which this claim depends.
Kosenko does not expressly teach that the device further comprises a second die disposed adjacent to the first surface of the semiconductor substrate, and the second die is electrically connected to the conductive layer. 
Ngu teaches (e.g., Figs. 2A-2E) a semiconductor package comprising a semiconductor substrate (Col. 4, Lines 55-67; substrate of CMOS device), a first die (Col. 4, Lines 55-67; #24) and a second die (Col. 4, Lines 55-67; #36) disposed adjacent to the first surface of the semiconductor substrate (Col. 4, Lines 55-67; substrate of CMOS device) and a conductive layer (Col. 6, Lines 58-62: # 42/44), and the second die (Col. 4, Lines 55-67; #36) is electrically connected to the conductive layer (Col. 6, Lines 58-62: # 42/44). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Kosenko, the device further comprising a second die disposed adjacent to the first surface of the semiconductor substrate, and the second die is electrically connected to the conductive layer, as taught by Ngu, for the benefit on increasing the density of devices on the same substrate, and thus increase the integrated circuit functionality by combining a plurality of tandem device or diverse devices on a smaller package size.
Regarding claim 12: Kosenko and Ngu teach the claim limitation of the semiconductor package of claim 11, on which this claim depends.
wherein the first die is a photonic integrated circuit (Col. 4, Lines 55-67; #24), and the second die is an electronic integrated circuit (Col. 4, Lines 55-67; #36).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Kosenko et al. (US 2012/0228778 A1) in view of Lee et al. (US 2018/0122749 A1) as applied above and further in view of Hayasaka et al. (US 6,809,421 B1).
Regarding claim 9: Kosenko and Lee teach the claim limitation of the semiconductor package of claim 8, on which this claim depends.
Kosenko as modified by Lee does not expressly teach that a coefficient of thermal expansion (CTE) of the insulation layer is less than a CTE of the semiconductor substrate, and the CTE of the semiconductor substrate is less than a CTE of the dielectric layer.
However, Lee does teach that a coefficient of thermal expansion CTE of the first dielectric layer 14 is less than (e.g., substantially less than) about 46 ppm/° C or equal to about 39 ppm/° C. within a temperature range lower than its transition temperature and a coefficient of thermal expansion CTE of the insulation layer 18 is less than (e.g., substantially less than) about 46 ppm/° C. less than or equal to about 39 ppm/° C. within a temperature range lower than its transition temperature [0039]; while tuning the coefficient of thermal expansion of the first dielectric and the insulating layer to obtain the lost warpage of the substrate ([0034]-[0040]).
Hayasaka teaches a semiconductor device comprising a first dielectric (Fig. 7C, Col. 12, Lines 47-52: #14), a semiconductor substrate (Col. 7, Lines 27-30: #10).
Hayasaka further teaches that a CTE of the first dielectric layer (Fig. 7C, Col. 12, Lines 47-52: #14) is closer to the coefficient of thermal expansion CTE of the semiconductor substrate with the CTE of the semiconductor substrate is less than a CTE of the dielectric layer (Col. 2, Lines 41-49, Col. 7, Lines 27-30: #10 and Col 14, Lines 53-67).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to select the coefficient of thermal expansion of the insulating layer, such that its coefficient of thermal expansion (CTE) of the insulation layer is less than a CTE of the semiconductor substrate, for the benefit of further reducing the warpage of the substrate, and thus improve device reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826